Citation Nr: 1309421	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the left leg and of the thoracolumbar spine, as a result of total arthroplasty of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1960 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ), via video-conferencing equipment.  A copy of the transcript has been associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 was received in March 2008.  The Veteran contends that, during left hip total arthroplasty in August 2004, the length of his left leg was increased by approximately one inch, which caused disability in his thoracolumbar spine.  

When a veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151(West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2012). 

The evidence must show that VA's care, treatment, or examination actually caused additional disability or death.  Merely showing that a veteran received VA care, treatment, or examination and that he now has additional disability does not establish causation.  Care, treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused its continuance or natural progress. Further, additional disability or death caused by a veteran's failure to follow properly given medical instruction is not considered to have been caused by care, treatment, or examination.  38 C.F.R. § 3.361(c)(1)-(3). 

For claims for compensation under 38 U.S.C.A. § 1151 that are received on or after October 1, 1997, as here, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran.  38 C.F.R. § 3.361(c), (d)(1). 

Alternatively, compensation will be awarded under 38 U.S.C.A. § 1151 if additional disability or death was directly caused by an event not reasonably foreseeable, as determined in each case based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment at issue.  38 C.F.R. § 3.361(d)(2).

The Veteran underwent left hip total arthroplasty in August 2004.  See Operative report dated August 17, 2004.  The evidence indicates that the risks and benefits of the procedure were presented to the Veteran, who was determined to have decision-making capacity, and who consented to the surgery.  See Standard Pre-Procedure Consent Discussion Note dated August 17, 2004.  There is not contained in the file, however, a copy of a signed consent or a written statement detailing the risks of the procedure, and such should be obtained and associated with the file, if available.

In November 2008, the Veteran complained of pain in the right thigh and hip.  The physician assessed the pain as lumbago, and indicated a plan to have X-rays of the hip and back taken.  See VA treatment record dated November 19, 2008.  It is unclear whether these X-rays took place because there is no back X-ray report contained in the file, although the Veteran filed a notice indicating X-rays were taken at the Oklahoma City VA medical center (VAMC) on June 1, 2009.  On remand, a copy of all X-ray reports need to be associated with the file.  

A February 2010 VA treatment record lists the Veteran's back pain as being caused by degenerative disk disease, although it is unclear when this was diagnosed.  See VA treatment record dated February 2, 2010.  

At the October 2011 hearing, the Veteran testified that his back did not start to become painful until about six or seven months after the left hip surgery.  He indicated that his private physician, Dr. Clio Robertson, told him that the left hip surgery was not done correctly, which caused the increase in length of his left leg, which caused disability in his spine.  See October 2011 Hearing transcript, page 4.  Medical records from Dr. Robertson indicate that he believed the Veteran's left leg was lengthened during the surgery, however, the record does not indicate whether he also opined that this result was unforeseeable or a result of negligence.  See Office evaluation, page 2, dated January 12, 2009.  Additionally, after performing a total right hip arthroplasty in which he lengthened the right leg so that it would be even with the left leg, he advised the Veteran that his back pain may be due to the equalization of the legs.  See Office Evaluation dated April 1, 2009.  

Because this case presents complex medical questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, further development is required and the Veteran should be afforded a VA examination.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all additional medical evaluation or treatment he has received for his left leg and low back, from August 2004 to the present, whether from VA or privately.  Ask that he complete and return any necessary authorization (VA 21-4142) so that VA may obtain all additional private medical records, including but not limited to, from Dr. Clio Robertson. 

Obtain and associate with the claims file copies of the indicated records, as well as all updated VA treatment records and all X-ray reports of the spine (to include any x-rays of the spine in June 2009), from the Oklahoma VAMC.  

2.  Request from the Oklahoma VAMC a copy of any written statement discussing the risks of total hip arthroscopy, as well as any consent form signed by the Veteran prior to his August 2004 left hip arthroplasty.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination, focusing on the lower back and hips.  The examiner should review the claims folder in conjunction with the examination.

The examiner should provide opinions as to the following:

(a)  Does the Veteran now, or at any time during the pendency of this claim (that is, from March 2008 to the present), have a disability of the left leg, to include lengthening of the left leg, and/or of the low back?  

(b)  If there is additional disability in the left leg and/or low back, did it manifest as a result of the Veteran's left hip arthroplasty?

(c)  If the left hip arthroplasty resulted in disability to the left leg and/or lower back, provide an opinion as to whether it was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA?  Also provide an opinion as to whether such disability was a reasonably foreseeable result of his arthroplasty, that is, would a reasonable health care provider have considered the additional disability to be an ordinary risk of the treatment at issue?

(d)  If the left hip arthroplasty resulted in lengthening of the left leg (as a result of carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA, or an event not reasonably foreseeable), did the lengthening of the left leg either (i) cause, or (ii) aggravate any current low back disorder?

A complete rationale for any opinion expressed should be provided.  

4.  Next, read the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner for completion if all questions posed are not answered.

5.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

